Stephens, J.
1. As provided in article 6, section 16, paragraph 6 of the constitution of this State (Civil Code of 1910, § 6543), “Civil cases shall be tried in the county where the defendant resides.” The defendant being an individual and not a corporation, and although engaged as a private carrier in the operation of automobile trucks for hire and coming within the provisions of the motor-carrier act approved March 31, 1931 (Ga. L. Ex. Sess. 1931, pp. 99, 107), is nevertheless subject to suit at common law only in the county in which he resides. Section 13 of the act, which provides for the venue of suits in the county where the right of action arises, has reference to corporations only, and not to individual persons although they may operate as motor carriers and come within the provisions of the act.
2. This being a suit against an individual, brought in the county in which the right of action arose, to recover ex delicto for damages alleged to have been caused to the plaintiff from the operation of the defendant’s automobile truck along a public road, and it appearing from the undisputed evidence adduced in support of the defendant’s plea to the jurisdiction of the court as to his person that, although in operating the automobile he may have come under the motor-carrier act, he resided in another county within this State, the court erred in rendering a judgment against the plea to the jurisdiction, and in proceeding with the trial which resulted in a verdict and judgment for the plaintiff.

Judgment reversed.


Sutton, J., concurs. Jenkins, P. J., absent on account of illness.